J-S10043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                     :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                        :        PENNSYLVANIA
                                     :
                                     :
              v.                     :
                                     :
                                     :
 KEVIN L. TRUSTY                     :
                                     :   No. 2220 EDA 2017
                   Appellant

           Appeal from the Judgment of Sentence June 1, 2017
  In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0001394-2017

 COMMONWEALTH OF                     :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                        :        PENNSYLVANIA
                                     :
                                     :
              v.                     :
                                     :
                                     :
 KEVIN L. TRUSTY                     :
                                     :   No. 2222 EDA 2017
                   Appellant

           Appeal from the Judgment of Sentence June 1, 2017
  In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0001395-2017

 COMMONWEALTH OF                     :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                        :        PENNSYLVANIA
                                     :
                                     :
              v.                     :
                                     :
                                     :
 KEVIN L. TRUSTY                     :
                                     :   No. 2223 EDA 2017
                   Appellant

          Appeal from the Judgment of Sentence June 1, 2017
J-S10043-18



     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0001396-2017


    COMMONWEALTH OF                            :    IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :         PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KEVIN L. TRUSTY                            :
                                               :    No. 2224 EDA 2017
                        Appellant

              Appeal from the Judgment of Sentence June 1, 2017
     In the Court of Common Pleas of Delaware County Criminal Division at
                        No(s): CP-23-CR-0001397-2017


BEFORE: BOWES, J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                                 FILED MARCH 13, 2018

        Appellant Kevin L. Trusty appeals from the judgments of sentence

entered     following    his   negotiated      guilty   plea   to   burglary-overnight

accommodation, no person present1 in four separate matters.2                 Appellant

asserts that the trial court erred by failing to properly consider his eligibility

for a Recidivism Risk Reduction Incentive (RRRI)3 sentence. We affirm.

        In February 2017, Appellant confessed to having committed multiple

burglaries in Delaware County, in which he would shatter the glass of windows
____________________________________________


1   18 Pa.C.S. § 3502(a)(2).

2 By an order dated August 17, 2017, the appeals in each matter were
consolidated. See Pa.R.A.P. 513.

3   61 Pa.C.S. §§ 4501-4512.

                                           -2-
J-S10043-18



or doors of homes, proceed to the bedrooms, and remove jewelry and cash.

On June 1, 2017, Appellant entered a negotiated guilty plea in each of the four

matters, regarding seven different incidents.       The same day, the court

sentenced Appellant in accordance with the plea agreement to an aggregate

sentence of twenty to fifty years’ incarceration without eligibility for RRRI.

      Appellant filed a timely notice of appeal and timely court-ordered

Pa.R.A.P. 1925(b) statement. The trial court filed a responsive opinion.

      Appellant raises the following issue for our review:

      The trial court committed non-waivable error when it illegally
      sentenced [Appellant] to a minimum of twenty years and
      maximum of fifty years[’] incarceration, without properly
      considering eligibility for the Recidivism Risk Reduction
      Incentive[.]

Appellant’s Brief at 9.

      Appellant’s issue raised on appeal implicates the legality of his sentence.

See Commonwealth v. Robinson, 7 A.3d 868, 871 (Pa. Super. 2010)

(indicating that when “the trial court fails to make a statutorily required

determination regarding a defendant’s eligibility for an RRRI minimum

sentence as required, the sentence is illegal”).      Accordingly, it is a non-

waivable issue. Id. Because RRRI eligibility “concerns a matter of statutory

interpretation and is, thus, a pure question of law, our standard of review is de

novo and our scope of review is plenary.” Commonwealth v. Chester, 101

A.3d 56, 60 (Pa. 2014) (citation omitted).




                                      -3-
J-S10043-18



      Appellant argues that the trial court failed to properly analyze whether

he was eligible for an RRRI sentence. In support of this argument, Appellant

relies upon the decision in Robinson.

      In Robinson, the trial court determined that merely because the

defendant agreed to a negotiated plea, she was ineligible for an RRRI

sentence.   Robinson, 7 A.3d at 873.         On this basis, the trial court in

Robinson did not specify an RRRI sentence.         Id.   This Court vacated the

judgment of sentence and remanded to have the trial court consider whether

the defendant was eligible for RRRI. Id. at 875.

      Robinson is inapposite to Appellant’s case. Instantly, the trial court

specifically found that Appellant was not entitled to an RRRI sentence because

of the type of crime he committed. See Chester, 101 A.3d at 64-65 (holding

that a conviction for first-degree burglary is “violent behavior” for purposes of

RRRI). Thus, Robinson does not warrant relief.

      Appellant also claims that pursuant to Commonwealth v. Cullen-

Doyle, 164 A.3d 1239 (Pa. 2017), he is not barred from RRRI participation.

Appellant argues that he has “no predicate history of violent behavior,” since

“[i]t was the burglary spree [for which he pled guilty] that the [t]rial [c]ourt

opinion relies on to disqualify him.” Appellant’s Brief at 15.

      In Cullen-Doyle, our Supreme Court held that a single conviction for

first-degree burglary, by itself, did not disqualify the defendant from RRRI

eligibility. See Cullen-Doyle, 164 A.3d at 1244. The Court found the RRRI

statute’s reference to a “‘history of present or past violent behavior,’ 61

                                      -4-
J-S10043-18



Pa.C.S. § 4503, to be materially ambiguous . . . .” Id. at 1242. In interpreting

this phrase, the Court determined that “it can be fairly inferred that in aiming

to reduce recidivism, the Legislature sought to offer greater reform

opportunities for first time offenders . . . .” Id. at 1243.

      The Court further found that since the list of offenses disqualifying one

from RRRI eligibility does not include burglary, this “suggests the Legislature

did not intend for all crimes of violence to be disqualifying in and of

themselves.” See Cullen-Doyle, 164 A.3d at 1243-44. On this basis, the

Court held that “the rule of lenity bolsters the conclusion that the single,

present conviction for a violent crime does not constitute a history of violent

behavior.” Id. at 1244 (emphasis added).

      Cullen-Doyle is distinguishable from the instant matter, however, and

Appellant admits as much. See Appellant’s Brief at 15 (conceding “[Appellant]

doesn’t come under Cullen-Doyle because of [his] multiple pleas”). Indeed,

Appellant pled guilty to multiple first-degree burglaries.     Accordingly, the

sentencing court properly assessed that Appellant has an established “history

of present or past violent behavior,” which disqualifies him from eligibility for

an RRRI sentence. 61 Pa.C.S. § 4503; see Cullen-Doyle, 164 A.3d at 1243.

Having discerned no error of law, we affirm the judgments of sentence.

      Judgments of sentence affirmed.




                                      -5-
J-S10043-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/18




                          -6-